Citation Nr: 0121016	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for hiatal 
hernia. 

2.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for 
residuals of a left inguinal hernia.  

3.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for 
bilateral hearing loss.

4.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for ACL 
reconstruction of the left knee.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for defective vision.

7.  Entitlement to service connection for a left shoulder 
disability.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to May 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision which 
denied claims of service connection for defective vision, 
tinnitus, a left shoulder disability, headaches, and high 
cholesterol as well as granted service connection for a left 
knee disability, a hiatal hernia, residuals of a left 
inguinal hernia, and bilateral hearing loss.  The RO assigned 
initial 10 percent evaluations for the left knee disability 
and for hiatal hernia, and assigned initial noncompensable 
evaluations for the left inguinal hernia and for bilateral 
hearing loss, each effective June 1, 1997.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the claims for 
higher evaluations now before the Board were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original ratings, the Board has 
characterized each those issues as involving the propriety of 
the initial evaluation assigned following the grant of 
service connection.

The Board also notes that, while a review of the record on 
appeal shows that the veteran requested personal hearings on 
a number occasions, a personal hearing was not held because 
the veteran, or his representative, thereafter canceled these 
personal hearings.

The Board's decision on the claim for service connection for 
defective vision, as well as the claims involving higher 
evaluations for hiatal hernia and for left inguinal hernia 
are set forth below.  However, the claims for service 
connection for tinnitus, for a left shoulder disability, for 
headaches, and for high cholesterol, as well as the claims 
for higher initial evaluations for service-connected left 
knee disability and for bilateral hearing loss are addressed 
in the remand that follows the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claim of service connection for 
loss of vision, as well as the claims for higher evaluations 
for a hiatal hernia and for left inguinal hernia, have been 
obtained by the RO, and the RO has properly notified the 
veteran of the evidence needed to substantiate those claims.

2.  The veteran's myopia is a type of refractive error, which 
is not recognized as a disability for VA benefits purposes.

3.  Since the June 1997 effective date of the grant of 
service connection, the veteran's hiatal hernia has been 
shown to cause epigastric distress with reflux and 
regurgitation but not dysphagia, and is not otherwise shown 
to result in impairment of health.

5.  Since the June 1997 effective date of the grant of 
service connection, the veteran is not shown to have an 
inguinal hernia and postoperative scarring has not been 
symptomatic. 

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
defective vision is without legal merit.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, West Supp. 2001); 38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303(c), 4.9 (2000); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  As the initial 10 percent evaluation assigned for hiatal 
hernia was proper, the criteria for a higher evaluation are 
not met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, West Supp. 2001); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2000).

3.  As the initial noncompensable evaluation assigned for 
residuals of a left inguinal hernia was proper, the criteria 
for a compensable evaluation are not met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, West Supp. 2001); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107(West 
Supp. 2001)).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

As regards the claims for a service connection for defective 
vision, and the claims for higher evaluations for hiatal 
hernia and for left inguinal hernia, the RO has not yet had 
an opportunity to consider those claims in light of the 
above-noted change in the law.  Nonetheless, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of these claims without first 
remanding the claim to the RO, as the requirements of the new 
law (to the extent applicable) have essentially been 
satisfied.  In this regard, the Board notes that by virtue of 
the August 1998 Statement of the Case, and the June 2000 
Supplemental Statement of the Case, the veteran and his 
representative, and have been given notice of the information 
and evidence necessary to substantiate the claims.  The 
veteran has undergone VA examination in connection with the 
above claims for higher evaluations, and the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran as relative to the 
aforementioned claims has been obtained and associated with 
the claims folder.  Furthermore, the veteran has had the 
opportunity to testify at a hearing, and there is no 
indication that there is additional, existing evidence 
outstanding that is necessary for adjudication of the above-
referenced issues.  Hence, adjudication of the above-noted 
issues on appeal, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  These claims are ready to be considered on 
the merits.


II.  Service Connection for Defective Vision

The veteran and his representative contend that the veteran 
has loss of vision that was brought about by disease and/or 
injury sustained during his military service.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Service medical records show the veteran was found to have 
visual defects.  See examinations dated in April 1976, June 
1984, April 1986, September 1988, and October 1991; eye 
examination dated in October 1985; eyewear prescriptions 
dated in December 1991, August 1994, January 1996, and April 
1997; and private prescription dated in March 1997.  In 
August 1997, a VA visual examiner diagnosed progressive 
myopia.  The Board notes, however, that service connection 
may only be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  Myopia is considered a refractive error of 
the eye, which, pursuant to 38 C.F.R. §§ 3.303(c) and 4.9 
(2000). is not a disease or injury within the meaning of 
applicable legislation governing the award of compensation 
benefits.  As no other eye condition to account for the 
veteran's claimed defective or loss of vision has been 
diagnosed, there is no legal basis for a grant of service 
connection in this case.  Where, as here, the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C. § 5107(b) (West Supp. 2001)); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991). 


III.  Claims for Higher Evaluations for Hiatal Hernia and 
Left Inguinal Hernia

A.  Background

Service medical records show the veteran's complaints and/or 
treatment for abdominal pain, gastrointestinal distress, and 
a small inguinal bulge.  See service medical records dated in 
August 1985, October 1985, February 1986, January 1980, 
February 1990, and January 1996; examinations dated in 
September 1988, October 1981, and November 1996.  These 
service medical records also reported that the veteran 
underwent an inguinal hernia repair in 1984 and show he had 
hiatal hernia repair in August 1985.  

VA and private treatment records, dated from September 1994 
to April 1999, were obtained by the RO.  As to the veteran's 
hernias, some of these records show the veteran's complaints 
and/or treatment for abdominal pain diagnosed as a 
symptomatic hiatal hernia.  See VA treatment records dated in 
September 1996, November 1996, January 1997, and March 1997; 
and April 1999 private treatment record from Magnano Family 
Chiropractic.  Specifically, in September 1996, the veteran 
reported his medical history included a hiatal hernia and 
that, for the last three months, he had had 
abdominal/epigastric pain following eating.  In November 
1996, the veteran was diagnosed with a symptomatic hiatal 
hernia following complaints that he had epigastric pain 
aggravated by lying down and eating.  In January and March 
1997, the veteran was once again diagnosed with a hiatal 
hernia.

The veteran first underwent VA examination in August 1997.  
As to the hiatal hernia, at the alimentary appendage 
examination, the veteran reported that he had a six to seven 
year history of hiatal hernia that had been confirmed by a 
February 1997 upper GI series and endoscopy.  Next, the 
veteran reported that the hiatal hernia became 
symptomatically worse at night and a choking feeling often 
awoke him at night.  He also reported that he slept propped 
up and took medication for relief (Specifically, Sinemet and 
baking soda).  Next, as to the inguinal hernia, the veteran 
reported that he had a repair of a left inguinal hernia done 
in 1986.

On examination, the alimentary appendage examiner noted that 
the veteran weighed 185 pound and maintained his weight.  He 
had a healed scar in the left inguinal region from the 
previous hernia repair.  The diagnosis was hiatal hernia.  
The examiner opined that, 

[the veteran] has symptoms of epigastric 
discomfort, worse at night.  Food 
intolerance, he is unable to eat greasy 
and spicy foods.  He is not nauseous and 
he has no emesis.  The degree of pain 
gets worse at nighttime.  It does not 
interfere with his regular work.  He has 
no anorexia and no malaise.  He has no 
weight loss and no generalized weakness.

At the general examination, the veteran reported having had a 
left herniorrhaphy in 1986.  On examination, he weighed 185 
pounds and was well built as well as well nourished.  His 
abdomen was soft, nontender, and non-distended with 
normoactive bowel sounds.  He had no hernia and his 
genitourinary system was normal.  It was opined that an upper 
GI series done some time in the past showed a small hiatal 
hernia without reflux.  The diagnoses included small hiatal 
hernia without reflux.

The veteran also underwent a VA esophagus and hiatal hernia 
examination in September 1999.  At that time, the veteran 
reported that, approximately six or seven years earlier, he 
developed heartburn and was diagnosed with a hiatal hernia.  
Thereafter, treatment with cimetidine did little to improve 
his symptoms.  Specifically, he had great discomfort whenever 
he ate spicy food, such as pizza, and when he needed to lie 
flat.  The veteran also reported that, usually, he 
experienced heartburn pain after eating.  Next, it was noted 
that a recent scope disclosed both a hiatal hernia and 
ulceration.  Since that time, he had been taking lansoprazole 
with some improvement of his symptoms.  Specifically, he was 
now able to eat somewhat more spicy food although he still 
had trouble if he ate too much food.  Similarly, while he 
continued to experience some heartburn when he lies down, 
this had also improved.  The veteran denied experiencing 
dysphagia, hematemesis, or melena.  However, he reported that 
he experienced reflux and regurgitation on a daily basis as 
well as experienced nausea and vomiting if he ate spicy 
foods.

On examination, the veteran appeared healthy, had no weight 
gain or weight loss, and had a normal nutritional state.  The 
abdomen was soft, nontender, and non-distended.  There were 
positive bowel sounds.  Extremities had no cyanosis, 
clubbing, or edema.  The diagnosis was hiatal hernia, 
somewhat worsened due to the recently diagnosed ulcers.

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000).  The 
rating schedule authorizes the assignment of a zero percent 
(noncompensable) evaluation in every instance in which the 
rating schedule does not provide such an evaluation and the 
requirement for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2000).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, as 
indicated above, in the Fenderson decision, the Court noted 
an important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial, or original, evaluation assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  


1.  Hiatal Hernia

Historically, the veteran's hiatal hernia has been evaluated 
as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  See RO decision dated in September 1997.  Under 
Diagnostic Code 7346, where a hiatal hernia is manifested by 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health, a 60 
percent rating is assigned.  38 C.F.R. § 4.114.  Where there 
are symptoms of persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent rating is 
assigned.  Id.  A 10 percent rating is assigned where the 
claimant experiences two or more of the symptoms listed for 
the 30 percent rating, but of less severity.  Id. 

Taking into account all relevant evidence, the Board finds 
that the veteran's hiatal hernia does not warrant a higher 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2000).  The Board notes that the aforementioned treatment 
records show the veteran experiences recurrent epigastric 
distress.  Moreover, when examined by VA it was not only 
reported that he had epigastric discomfort, worse at night, 
but food intolerance as well as daily reflux and 
regurgitation and periodic nausea and vomiting.  Some of the 
above adverse symptomology are symptoms listed by the rating 
criteria for a 30 percent rating under Diagnostic Code 7346.  
However, a salient point to be made is that the veteran 
specifically denied experienced dysphagia (difficulty in 
swallowing) and he has not otherwise experienced any 
impairment of health.  Moreover, it was also noted that the 
veteran only experience nausea when eating excessive amounts 
of spicy food.  In addition, he did not have emesis, 
anorexia, malaise/generalized weakness, hematemesis, or 
melena.  In addition, his weight has not decreased, and there 
is no suggestion of impairment beyond the symptoms that are 
specifically provided for in the rating criteria for the 10 
percent rating.  As noted above, in order to qualify for a 30 
percent rating, symptoms due to the hiatal hernia must result 
in persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Diagnostic Code 7346.  Since the June 1997 effective 
date of the grant of service connection, the veteran has not 
been shown to have impairment of health-at least no 
impairment beyond the symptoms described above-and he has 
not had dysphagia.  The Board therefore finds that a rating 
greater than 10 percent is not warranted for any period since 
the effective date of the grant of service connection.  See 
Fenderson, supra.

2.  Left Inguinal Hernia

Historically, the veteran's residuals of a left inguinal 
hernia have been evaluated as noncompensably disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7338.  See RO decision 
dated in September 1997.  Under Diagnostic Code 7338, an 
inguinal hernia warrants a 60 percent evaluation when the 
hernia is large, postoperative, recurrent, not well supported 
under ordinary conditions and not readily reducible and 
considered inoperable.  38 C.F.R. § 4.114 (2000).  An 
inguinal hernia warrants a 30 percent evaluation when the 
hernia is small, postoperative, and recurrent, or unoperated 
and irremediable, and not well supported by a truss, or not 
readily reducible.  Id.  A 10 percent evaluation is assigned 
when the hernia is postoperative and recurrent, readily 
reducible, and well supported by a truss or a belt.  Id.  
Noncompensable ratings are warranted when the inguinal hernia 
is small, reducible, without true hernia protrusion, or not 
operable, but remediable.  Id. 

Moreover, because service connection was granted for 
"residuals" of the inguinal hernia, the Board will consider 
whether functional impairment due to any postoperative 
residuals, such as scarring, may entitle the veteran to a 
compensable rating.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (the Court provided that, while evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided, it was possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting different disability ratings.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.).

The rating schedule provides, under Diagnostic Codes 7803, 
7804, and 7805, that a compensable evaluation for scars 
(other than burn scars or disfiguring scars of the head, 
face, or neck) requires that they be poorly nourished, have 
repeated ulceration; be tender and painful on objective 
demonstration; or that they produce limitation of function of 
the body part which they affect.  38 C.F.R. § 4.118 (2000).

Taking into account all relevant evidence, the Board finds 
that the veteran's inguinal hernia has been properly 
evaluated as noncompensable, and that, since the June 1997 
effective date of the grant of service connection, the 
criteria for a compensable evaluation under either 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 or 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805, have not been met.  
The Board notes that the aforementioned treatment records are 
negative for post-service complaints, diagnoses, and/or 
treatment for an inguinal hernia.  Likewise, the record is 
negative for complaints, diagnoses, and/or treatment arising 
out of symptomatic postoperative scarring.  Moreover, at the 
veteran's August 1997 VA examinations, while the veteran 
reported that he had undergone an inguinal hernia in 1986, 
examination failed to disclose a current inguinal hernia.  
See August 1997 general and alimentary appendage 
examinations.  As to the postoperative scar, the alimentary 
appendage examiner characterized it as "healed."  As noted 
above, in order to qualify for a compensable evaluation, the 
inguinal hernia must have reoccurred or the post operative 
scarring must be poorly nourished and have repeated 
ulceration, be tender and painful on objective demonstration, 
or be produce limitation of function.  Diagnostic Codes 7338, 
7803, 7804, and 7805.  The veteran does not have any of the 
requisite adverse symptomology.  The Board thus finds that a 
compensable rating is not warranted for any period since June 
1997.  See therefore finds that a compensable rating is not 
warranted; hence, there is no basis for "staged rating" of 
the disability under consideration.  See Fenderson, supra.

3.  Conclusion 

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that either of the disabilities 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that neither the hiatal hernia or the 
left inguinal hernia is objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings).  Moreover, the condition is not shown 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
remand either of the claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board must conclude that 
the initial 10 percent and noncompensable evaluations 
assigned for the veteran's hiatal hernia and his left 
inguinal hernia, respectively, were proper, and that the 
criteria for a higher evaluation for each disability are not 
met.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified, as 
amended, at 38 U.S.C. § 5107(b) (West Supp. 2001)); Gilbert, 
1 Vet. App. at 55-57.   


ORDER

Service connection for defective vision is denied.

An initial evaluation in excess of 10 percent for a hiatal 
hernia is denied.

An initial compensable evaluation for a left inguinal hernia 
is denied.


REMAND

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

After review of the claims file, and in light of the duties 
imposed under the Veterans Claims Assistance Act of 2000, the 
claims for service connection for tinnitus, for a left 
shoulder disability, for headaches, and for high cholesterol, 
as well as the claims for higher initial evaluations for the 
veteran's service-connected left knee disability and 
bilateral hearing loss, must be remanded.  

The Board notes that underwent, among others, a VA 
audiological evaluation and general medical examination in 
August 1997.  Although the veteran then complained of 
experiencing tinnitus approximately one time a week, and of 
occasional left shoulder pain with exercise, there is no 
specific diagnosis of tinnitus, and the general medical 
examiner indicated the there was no physical abnormality as 
regards the veteran's left shoulder.  The physician also did 
not diagnose a headache disorder.  However, it was also 
indicated that the claims file was not available for review.  
Because the veteran's assertions pertaining to tinnitus, his 
left shoulder, and headaches  may be characterized as 
"persistent symptoms of chronic disability," as that term 
is used in the Veterans Claims Assistance Act of 2000, the 
Board finds that more comprehensive examinations (appropriate 
to each of the claimed disabilities), with consideration of 
the veteran's assertions and pertinent medical history, are 
needed to ascertain whether the veteran, in fact, currently 
suffers from each of the claimed disabilities, and, if so, 
whether there is a nexus between each such diagnosed 
disability and the veteran's active military service.  
Similarly, an opinion as to whether the veteran's diagnosed 
hypercholesterolemia is considered a disability for VA 
purposes, and, if so, the relationship between any such 
disability and his active military service, should be 
obtained.

As regards the veteran's claim for bilateral hearing loss, as 
indicated above, the veteran last underwent audiological 
evaluation in August 1997.  However, effective June 10, 1999, 
the criteria governing evaluation of diseases of the ear and 
other sense organs (to include hearing loss) changed.  See 62 
Fed. Reg. 25202-25210 (1999, codified at 38 C.F.R. §§ 4.85-
4.87). Under the new criteria, when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) are 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 25202-
25210 (to be codified at 38 C.F.R. § 4.86).  

While the evidence currently of record does not establish 
that the criteria for evaluating exceptional patterns of 
hearing loss were met at the time of his most recent 
audiological evaluation, given , given the length of time 
since the veteran's last audiological evaluation, the 
possibility that his bilateral hearing loss may have 
increased in severity, and in view of the heightened duties 
imposed by the Veterans Claims Assistance Act of 2000, the 
Board finds that the veteran should undergo audiological 
evaluation to ascertain the current severity of his bilateral 
hearing loss.  

Turning next to the issue of a higher evaluation for the 
veteran's left knee disability, the Board notes that 
historically the RO rated it as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (recurrent 
subluxation or lateral instability of the knee).  See RO 
decision dated in September 1997.  Generally speaking, when a 
service-connected knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, factors such as limitation of 
motion or pain with use are not to be considered when 
evaluating the disability.  Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) (when disability is rated under Diagnostic Code 
5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply).  However, it appears that the RO has found that the 
service-connected left knee disability is manifested by 
problems other than subluxation or lateral instability 
including pain and limitation of motion.  This was evident in 
the diagnostic codes provided the veteran in the August 1998 
statement of the case.

Because the way in which the veteran's left knee disability 
was rated contemplates problem with movement, consideration 
must be given to the degree of any functional loss caused by 
pain such as has been repeatedly complained of by the 
veteran.  See 38 C.F.R. § 4.71a (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part that becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

In this case, although the August 1997 VA examiner and the 
September 1999 VA examiner noted the veteran's complaints of 
pain, neither examiner offered any opinion as to the extent 
to which the veteran suffered from functional loss (i.e., 
limited motion) as the result of such pain, to include with 
repeated use and during flare-ups.  Consequently, the medical 
evidence currently of record is unresponsive to the mandate 
of DeLuca.  Therefore, a remand to obtain a new examination 
to obtain appropriate clinical findings and conclusions as to 
the extent of service-connected left knee disability is 
required.

The veteran is hereby advised that failure to report to any 
such scheduled examinations, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) sent to him 
concerning such examination.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include all outstanding records that may be 
available from the VA medical facility in Buffalo, New York.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  The RO should also obtain 
outstanding pertinent medical records from any other sources 
or facilities identified by the veteran, including all 
medical records prepared in connection with his job with the 
United States Postal Service.

After completing all requested development, and after 
undertaking any additional development and/or notification, 
the RO should adjudicate the claims remaining on appeal in 
light of all pertinent evidence and legal authority, to 
include, as regards the claim for service connection and 
tinnitus, and the claim for a higher evaluation for bilateral 
hearing loss, the applicable revised rating criteria, 
referred to above.  The Board notes that the fact that the 
amended criteria now provides a compensable evaluation for 
tinnitus when there is evidence of recurrent tinnitus, rather 
than only as a persistent symptom of a head injury, 
concussion, or acoustic trauma (see 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (2000)), could well affect the manner in 
which service connection for that condition is adjudicated.  
Furthermore, as regard the claims for higher evaluations for 
bilateral hearing loss and for left knee disability, the RO 
should evaluate the medical evidence to consider whether a 
higher evaluation is warranted for any period since the since 
the effective date of the grant of service connection-a 
practice known as "staged rating."  See Fenderson, 12 Vet. 
App. at 126.

Accordingly, these issues are hereby REMANDED to the RO for 
the following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the VA medical 
facility in Buffalo, New York and the 
medical records pertinent to the 
veteran's employment with the United 
States Postal Service as well as medical 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the veteran's 
claims file, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.  

2.  Following the receipt of all evidence 
received pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo comprehensive VA 
ear, nose, and throat examination (to 
include audiological evaluation), as well 
as orthopedic, neurological, and 
cardiovascular examinations to determine 
the current nature and etiology of any 
current tinnitus, left shoulder 
disability, headaches, and disability 
manifested by high cholesterol; as well 
as the current severity of bilateral 
hearing loss and right knee disability.  
The entire claims file, to include a copy 
of this REMAND, must be furnished to, and 
be reviewed by, the physician(s) 
designated to examine the veteran.  All 
indicated tests and studies (to include 
x-rays, range of motion studies-with 
standard ranges of motion provided for 
comparison purposes-and appropriate 
laboratory testing) should be 
accomplished, and all clinical findings 
should be reported in detail.  

After examination of the veteran and 
consideration of his pertinent history, 
each physician should offer an opinion, 
as appropriate, as to whether the veteran 
cuurrently has tinnitus, a left shoulder 
disability, a headache disability, and/or 
disability manifested by high cholesterol 
and, if so, an opinion as to whether it 
is at least as likely as not that any 
such currently diagnosed disability is 
the result of injury or disease incurred 
or aggravated during the veteran's active 
military service.  

Furthermore, as regards the severity of 
the service-connected left knee 
disability, the examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon best medical judgment, as to 
the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  Next, 
the examiner should state if the 
veteran's left knee has subluxation or 
lateral instability and, if so, whether 
the subluxation or lateral instability is 
most appropriately characterized as 
slight, moderate, or severe.  

Each examiner should set forth all 
examination findings, along with complete 
rationale for  each opinion expressed and 
conclusion reached, in a typewritten 
report.

3.  If the veteran fails to report to any 
of the scheduled examinations, the RO 
should obtain and associate with the 
record any notice(s) of the examination(s) 
sent to the veteran.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority, 
to specifically included that cited to 
herein.  The RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, the claims for 
service connection should be adjudicated 
on the merits.  Moreover, adjudication of 
the claims for higher evaluation should 
include consideration of whether staged 
rating is appropriate; and, pertaining to 
bilateral hearing loss, the former and 
revised applicable rating criteria; and, 
pertaining to the left knee disability, 
consideration of applicable diagnostic 
codes and criteria in evaluating the 
disability, and the extent of functional 
loss due to pain and other pertinent 
factors, to include with repeated use and 
during flare-ups.  The RO must provide 
adequate reasons and bases for its 
determinations.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case, and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 


